DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 16/648,859 filed on 03/19/2020.

Claims 11-26 are currently pending and have been examined.  


Drawings
The drawings filed 2020.03.19 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 11, the claim positively recites multiple stator teeth then recites wherein the free ends of at least several stator teeth are arranged to be offset axially relative to the tooth base of the same stator tooth and it is unclear if at least several stator teeth is intended to refer to a subset of multiple stator teeth or if a new set of stator teeth are being introduced. The recitation is also unclear because it is unclear how at least several stator teeth can be offset relative to one tooth. In other words, it is unclear how more than one tooth is offset relative to the tooth base of the same stator tooth. The claim is also unclear regarding the axial offset as it is unclear what axis is referenced in wherein the free ends of at least several stator teeth are arranged to be offset axially relative to the tooth base of the same stator tooth. One possibility is that the axis is that of the tooth itself between the base and the free end, another is the axis of the shaft in that the free end is offset in a direction defined by the axis of rotation. Further, the first wherein clause defines some axial offset and the second wherein clause also defines an axial offset and it is unclear if the 
For the purpose of examination the claim is interpreted as follows:
	wherein [[the]] at least one free end [[s]] [[of at least several stator teeth are]] is arranged to be offset axially relative to the tooth base of the same stator tooth [[
Claims 12-18 are rejected as depending from claim 11.
Claim 16 refers to the curvature which lacks antecedent basis.
Claim 19 suffers from the same issue as claim 11 and is similarly rejected. Claims 20-26 are rejected as depending from claim 19. For the purpose of examination claim 19 is interpreted as was claim 11.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13-14, 17-19, 21-22 and 25-26, as best understood in view of the issues above, are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0142612 to IMMENDOERFER et al., hereinafter IMMENDOERFER, in view of US 2009/0174267 to BISCHOF et al., hereinafter BISCHOF. 


    PNG
    media_image1.png
    526
    600
    media_image1.png
    Greyscale


As to claim 11
IMMENDOERFER discloses (see fig. 1 above) a compressor (2) and/or turbine (3) comprising 
	a housing (6), a shaft (5) which is rotatably mounted in the housing (6) and on which at least one compressor wheel (4) or turbine wheel (15) is co-rotationally arranged, and comprising an electric media gap machine (11) having a rotor (7) co-rotationally arranged on the shaft (5) and a stator (8) fixed to the housing, the stator having at least one multiphase drive winding ([0007]) for generating a drive magnetic field, and multiple stator teeth (16 in fig. 2) which protrude radially inwards, 
	wherein each stator tooth (16) has a tooth base (see annotated fig. 2) paired with a stator yoke (see annotated fig. 2) and a free end (see annotated fig. 2) facing the rotor (teeth 16 face rotor 7). 
	IMMENDOERFER does not disclose the following which is taught by BISCHOF:
wherein [[the]] at least one free end[[s]] [[of at least several stator teeth are]] is arranged to be offset axially relative to the tooth base of the same stator tooth [[
	
  BISCHOF teaches (see figs. 4a, 4b and 5 below) forming a stator including teeth offset in an axial direction (see figs. 4a-4b and 5) and teaches using the stator in an electromotor to move or 
	It would be obvious to one of ordinary skill in the art to use the teachings of BISCHOF to meet the claim recitation wherein [[the]] at least one free end[[s]] [[of at least several stator teeth are]] is arranged to be offset axially relative to the tooth base of the same stator tooth [[
	An invention created through a substitution of one known element (the motor stator in IMMENDOERFER) for another (the motor stator of BISCHOF) to obtain predictable results (see BISCHOF at [0076]) is obvious. BISCHOF teaches that a motor employing such a stator according to the invention in an electrically supported turbo super-charger helps considerably to improve the response characteristic of the turbo super-charger just with a low number of revolutions. It is an advantage of the electromotor according to the invention that it can be space-saving assembled exactly where a drive is needed. Therefore it is possible to realize a fast-reacting electromotor equipped with rather low, rotating masses which can be activated in a very short period of time ([0076]).

    PNG
    media_image2.png
    600
    624
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    613
    890
    media_image3.png
    Greyscale
 

As to claim 13
IMMENDOERFER does not explicitly disclose the following which is taught by BISCHOF: each respective stator tooth of the at least several stator teeth has, at least in some sections, a shear for the axially offset arrangement of the end (24) relative to the tooth base (generally 200; see annotated fig. 5 below).  
 BISCHOF teaches (see figs. 4a, 4b and 5 below) forming a stator including teeth offset in an axial direction (see figs. 4a-4b and 5) and teaches using the stator in an electromotor to move or accelerate a gaseous or liquid medium ([0014]) including employment of the electromotor according to the invention in a turbo super-charger (fig. 6). 
	It would be obvious to one of ordinary skill in the art to use the teachings of BISCHOF to meet the claim recitation of claim 13. 




    PNG
    media_image4.png
    391
    482
    media_image4.png
    Greyscale


As to claim 14
IMMENDOERFER discloses wherein the at least several stator teeth each have a basic tooth and a flux guide element adjoining the basic tooth (see fig. 2).  
 
As to claim 17
IMMENDOERFER discloses wherein the offset ends of the stator teeth are offset equally far axially (see fig. 2 where “axially” is interpreted as referring to an axial length of a tooth).  

As to claim 18
See explanation for claim 17.  

As to claim 19
See explanation for claim 11.  

As to claim 21
See explanation for claim 13.

As to claim 22
See explanation for claim 14.  

As to claim 25
See explanation for claim 17.  

As to claim 26
See explanation for claim 17.

Allowable Subject Matter
Claims 12, 15, 20 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached at (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        5/22/2021 10:56 AM